         Case 1:19-cv-07467-AKH Document 29
                                         28 Filed 07/17/20
                                                  07/16/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACQUELINE GERHAM,

                      Plaintiff,                       Case No. 1:19-cv-07467 (AKH)

               -against-

AMERICAN EXPRESS COMPANY,

                      Defendant.


       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Jacqueline

Gerham                                                                                   and the

undersigned counsel for each of the foregoing parties to this agreement (collectively, the

                                          ), that the following provisions shall govern disclosure

and use of all documents and testimony in the above-captioned action and all appeals or related



       1.      Discovery (including, without limitation, informal discovery in connection with

settlement or mediation) in this action may involve the disclosure of documents, things, and

information in the possession, custody or control of the Parties or non-parties that constitute or

contain Confidential Information, as defined below.

       2.      The Parties, and their employees, agents, attorneys, and representatives, shall

follow the procedures set forth herein with respect to certain documents and other information

produced and/or disclosed in connection with the Litigation.




                                               -1-
         Case 1:19-cv-07467-AKH Document 29
                                         28 Filed 07/17/20
                                                  07/16/20 Page 2 of 10




       3.      Definitions:

               (a)

               information produced in connection with this Litigation by any Party or non-

               party, and deposition transcripts or recordings and the contents thereof.

               (b)                            Party                  Party producing Discovery

               Material or designating Discovery Material as confidential.

               (c)                                                   Party who receives Discovery

               Material.

               (d)                                                          all Discovery Material,

               all information contained therein, any information or documents containing any

               portion, abstract, or summary of such information, and other information

               designated as confidential, if such Discovery Material contains sensitive, personal

               information, trade secrets, proprietary business information, competitively

               sensitive information, or other information the disclosure of which would, in the

               good faith judgment of the Producing Party, be detrimental to the conduct of that

                                                                       customers or clients.

       4.      Labeling of Confidential Information. Any Discovery Material that constitutes or

contains Confidential Information shall

       5.      Curing a Failure To Designate. The inadvertent or unintentional production of

docu

deemed a waiver in whole or in part of a Producing              claim to so label such information,

provided that the Producing Party gives prompt written notice of the desired designation to all

Parties after discovery of such inadvertent disclosure or failure to designate.



                                                 -2-
           Case 1:19-cv-07467-AKH Document 29
                                           28 Filed 07/17/20
                                                    07/16/20 Page 3 of 10




       6.      Labeling of Deposition Transcripts.

               (a)    Any Producing Party may designate all or part of a deposition transcript as

                Confidential on the record during the deposition, or by giving written notice to

               the court reporter and counsel for all Parties within ten (10) days after receiving

               the transcript from the court reporter.

               (b)    If, during a deposition, a question calls for an answer that any person

               desires to be governed by a confidentiality designation pursuant to this Order, that

               person may request any person to leave the room for the period of such

               confidentially-designated testimony where disclosure of that testimony to such

               person would not be permitted by section 8 of this Order.

       7.      Challenging a Designation. No Party shall be obligated to challenge the propriety

of the confidentiality designation of documents or depositions at the time such designation is

made, and failure to do so shall not preclude a subsequent challenge to such designation. Any

Party may challenge such designation at any time by first giving notice of such challenge to the

Producing Party.

Confidential Information, within three (3) business days, counsel for the Producing Party shall

make a good faith effort to resolve the dispute on an informal basis.          The documents or



under th

                                                            Producing Party will be treated as so

designated unless such designation is changed by mutual agreement of the Parties or Court order.




                                                -3-
 Case 1:19-cv-07467-AKH Document 29
                                 28 Filed 07/17/20
                                          07/16/20 Page 4 of 10




8.   Prohibited Disclosures and Uses.

     (a)    Confidential Information shall be used or disseminated only for the

     purpose of prosecuting or defending claims in the Litigation and not for any other

     purpose. Confidential Information shall not be disclosed to any person except the

     following:

            (i)     The Parties;

            (ii)    The in-house counsel and attorney(s) of record for the Parties, and

            their paralegal, stenographic, and clerical employees, clerical agents, or

            clerical sub-contractors whose duties and responsibilities require access to

            such Discovery Material to assist in the Litigation;

            (iii)   Any outside copying, document processing, or document storage

            entity or person retained by any Party to assist in connection with the

            Litigation;

            (iv)    Any graphics person or entity retained by any Party to assist in the

            production of demonstrative evidence or visual aids;

            (v)     Any outside consultants, and their employees whose duties and

            responsibilities require access to materials designated Confidential

            Information, whose advice and consultation are being or will be used by

            the Parties in connection with the Litigation;

            (vi)    Any witness who counsel for a Party in good faith believes may be

            called to testify at trial, hearing or deposition in this action or is called to

            testify at trial hearing or deposition in this action (and their counsel), so

            long as the disclosure is reasonably necessary for purposes of this



                                      -4-
Case 1:19-cv-07467-AKH Document 29
                                28 Filed 07/17/20
                                         07/16/20 Page 5 of 10




           Litigation, and provided that such person, prior to disclosure, has first

           acknowledged in writing (by signing the certificate attached hereto as

           Exhibit A) that they have read this Order and agree to be bound by its

           terms;

           (vii)    Persons designated and disclosed as expert witnesses to assist in

           the conduct of the Litigation;

           (viii)   The Court;

           (ix)     Court reporters, stenographers, and persons preparing transcripts of

           testimony under the supervision of a court reporter or stenographer; and

           (x)      Any person as may hereafter be agreed to in writing by the

           Producing Party or as may hereafter be authorized by further order of the

           Court.

    (b)    Notwithstanding anything else in this Order, (i) there shall be no

    prohibition of disclosure of Confidential Information to the Producing Party, or to

    any person identified in such document as its author, addressee, or copyee, or to

    any person where it is plain from the face of the document that the person has

    previously seen such document; (ii) if Confidential Information makes specific

    reference to words or conduct attributed to any person, any Party may reveal such

    specific reference to the person to whom such words or conduct are attributed;

    and (iii) there shall be no prohibition of disclosure of Confidential Information to

    any non-party witness during a deposition or trial testimony given by the witness

    provided the examining attorney has a good faith basis for believing that the

    witness has knowledge regarding the Confidential Information. To the extent that



                                     -5-
         Case 1:19-cv-07467-AKH Document 29
                                         28 Filed 07/17/20
                                                  07/16/20 Page 6 of 10




               any Confidential Information is disclosed to a non-party witness pursuant to this

               subsection, the Party making such disclosure shall provide a copy of this Order to

               that witness a



               information.

               (c)    Notwithstanding anything else in this Order, the usage, dissemination, and

               disclosure restrictions and obligations set forth herein shall not apply to any

               information which: (i) was public knowledge when produced by the Producing

               Party or has become public knowledge other than as a result of disclosure by a

               Receiving Party, its employees or agents, in violation of this Order; (ii) has come



               Producing Party; or (iii) has been independently developed by or for the

               Receiving Party without use of, or reference to, the Producing Party

               Confidential Information.

       9.      No disclosure may be made to a person identified in subsections 8(a)(iv)-(vi)

unless that person has first acknowledged, in writing by signing the certificate attached hereto as

Exhibit A, that they have read this Order and agree to be bound by its terms.

       10.     Filing Papers with the Court.

               (a)    All Confidential Information that is filed with the Court and any

               pleadings, motions, or other Court papers that disclose Confidential Information

               shall be filed under seal or in redacted form in accordance with, and to the extent

               allowable by, the individual rules of the United States District Judge or United




                                                -6-
         Case 1:19-cv-07467-AKH Document 29
                                         28 Filed 07/17/20
                                                  07/16/20 Page 7 of 10




               States Magistrate Judge responsible for reviewing, responding to and/or ruling

               upon said pleading, motion or other Court paper.

               (b)     The Parties shall limit disclosures of Confidential Information in

               documents submitted to the Court to information that the Producing Party

               believes in good faith is relevant to its submission.

       11.     Inadvertent Production of Privileged Material. The inadvertent production of

Discovery Material claimed to be privileged by the Producing Party shall in no way prejudice or

otherwise constitute a waiver of, or estoppel as to, any claim of privilege, work product or other

ground for withholding production to which the Producing Party or other person would

otherwise be entitled. Notice of any claim of privilege or protection as to any document claimed

to have been disclosed inadvertently shall be given in writing promptly after the discovery of that

inadvertent disclosure. Upon receiving such notice, the Receiving Party shall promptly return to

the Producing Party or other person entitled to such protection that material and all copies or

reproductions thereof as to which the claim of inadvertent production has been made, shall

destroy all notes or other work product reflecting the contents of such material, and shall delete

such material from any litigation-support or other database; provided, however, that no such

return, destruction, or deletion is required until the Producing Party provides to the Receiving

Party a privilege log providing the date, author, addressees, copyees, document type, general

subject matter, and asserted nature of the privilege of the documents for which notice of

inadvertent production has been given. The Receiving Party may then move the Court for an

order compelling production of the inadvertently disclosed material, but such motion shall not in

any manner rely upon, or assert as a ground for entering such an order, information contained in

any such returned material.



                                                -7-
         Case 1:19-cv-07467-AKH Document 29
                                         28 Filed 07/17/20
                                                  07/16/20 Page 8 of 10




       12.     Return, Destruction, and Retention of Confidential Information. Within sixty (60)

days after the conclusion of the Litigation all Confidential Information and all copies thereof

shall be returned to the Producing Party or destroyed. If the Producing Party requests that its

Confidential Information not be destroyed, each Receiving Party shall return such information to

the Producing Party. Notwithstanding anything else in this section, a Party shall not be required

to deliver to another Party any documents containing attorney work product, but shall be

permitted to retain one copy of all such documents and destroy all other copies. Notwithstanding

the foregoing, each Party's counsel of record shall be permitted to retain, for archival purposes,

one copy of any work-product document, official transcript or exhibit, brief, memoranda, or

other document filed in court, that contains Confidential Information. This section shall not

apply to any copy of Confidential Information retained by the Court.

       13.     Third Party Attempts to Compel Disclosures. If any Receiving Party receives a

subpoena or other process from any person seeking production of a Producing Party's

Confidential Information, the Receiving Party shall promptly give notice to the Producing Party,

enclosing a copy of the subpoena or other process. To the extent permitted by law, no disclosure

may be made pursuant to the subpoena or other process until the Producing Party has had a

reasonable opportunity to seek to quash such subpoena or process. Nothing herein requires any

Party to be in contempt of a Court order or otherwise violate the law.

       14.     Producing Party's Rights. Nothing in this Order limits a Producing Party's rights

concerning Discovery Material it produces.

       15.     The provisions of this Order shall survive the conclusion of this Litigation and of



       SO STIPULATED:



                                                -8-
        Case 1:19-cv-07467-AKH Document 29
                                        28 Filed 07/17/20
                                                 07/16/20 Page 9 of 10




TOWNE,, RYAN & PARTNERS, P.C.               SHEPPARD MULLIN RICHTER &
                                            HAMPTON LLP
                                                                
John
  hn Anthony Musacchio,
  hn           Mus
                 u ac   Esq.                John E. Kiley
450 New Karner Road
                 Roa                        Kevin J. Smith
P.O. Box 15072                              Danielle M. Thompson
Albany, New York 12212                      30 Rockefeller Plaza
Attorneys for Plaintiff                     New York, New York 10112
                                            Attorneys for Defendant

DATED: April 30, 2020



SO ORDERED:



 Alvin K. Hellerstein /s/ (July 17, 2020)
The Honorable Alvin K. Hellerstein
United States District Judge




                                            -9-
        Case 1:19-cv-07467-AKH Document 29
                                        28 Filed 07/17/20
                                                 07/16/20 Page 10 of 10




                                         EXHIBIT A



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACQUELINE GERHAM,

                       Plaintiff,                         Case No. 1:19-cv-07467 (AKH)

               -against-

AMERICAN EXPRESS COMPANY,

                       Defendant.



       ____________________, being duly sworn, states:

       A.      That [s]he resides at ________________________________________________;

       B.      That [s]he has read and understands the stipulation and order regarding

Confidential Information, dated April 30, 2020      the

above-referenced action; and

       C.      That [s]he is familiar with and agrees to comply with and be bound by the terms

provisions of the Order.


                                                              Name:
                                                              Title:

Sworn to before me this
 day of _______, 20__.


       Notary Public




                                             -10-
